Martin, P. J.
(dissenting). The identification of the defendant on the trial by the People’s witnesses Pass and Kluger was unhesitating, unequivocal and positive, and was sufficient to establish defendant’s presence at the scene of the crime beyond any possible reasonable doubt.
When he was arrested the defendant was unable to state where he had been at the time of the robbery. Detective Daniel F. Ryan questioned the defendant at the time of his arrest on September 16, 1936, two days after the robbery. This officer’s testimony as to his conversation with the defendant in the presence of Detective Castaño is as follows: “ I said, ‘ Where were you on September the 14th, 1936? ’ He says, ‘ I don’t know.’ Then he says, ‘ I may have been in a Turkish Bath.’ ”
Detective Edward Castaño testified as follows with respect to the conversation he and Detective Ryan had with the defendant: “ We asked him where he was on the morning of September the *38414th, of 1936, and he said he couldn’t remember but he may have been in the Second Avenue Baths that night.”
On the trial the defendant admitted telling the detectives who arrested him that he went to “ the baths ” once in a while. He denied, however, that he took part in the robbery and testified he was at home in bed at the time it was committed. . His brother’s testimony supported this alibi. The verdict indicates that the jury rejected the alibi testimony. The failure of the alibi is persuasive of guilt. (People v. Trombino, 238 App. Div. 61; affd., 262 N. Y. 689.)
The defendant contends that he was denied a fair trial because the jury was allowed to infer that witnesses had been intimidated as the result of improper tactics employed on behalf of the defendant. There is not a word in the record concerning the efforts of any one to influence witnesses. On cross-examination of the witness Kluger the defendant’s counsel persisted in questioning her as to whether in the felony court she identified the defendant. She answered that she was afraid to. The first time this answer was given the trial court immediately instructed the jury to disregard the remark. Knowing what the answer would be, defendant’s counsel persisted in repeating the question and for the third time the witness answered that she was afraid to pick defendant out in the felony court. There is nothing to indicate what prompted this fear or to connect it in any way with the defendant. Where declarations or acts of a witness are used against him as showing an inconsistent attitude or reflecting on his credibility or character, it is always open to him to explain the apparent contradiction or situation. (2 Ford on Evidence, § 157; 3 Wharton’s Criminal Evidence [11th ed.], § 1408.)
When the trial court had completed its charge to the jury, defendant’s counsel requested a further charge with respect to the inferences that might be. drawn from the failure of the People to produce other witnesses who had been at the scene of the crime. The court pointed out that the witnesses were available to both sides, and that the presumption was that the district attorney had called only those witnesses who would say whether or not they would identify the defendant. The court left it for the jury to determine whether the other witnesses would or could identify the defendant and the reasons why, if they did recognize anybody, they would not identify him. No exception was taken to this and, upon analysis, we find that is not prejudicial to defendant. Many people are reluctant to testify in criminal cases, and the reluctance is not based on fear alone.
*385The sole issue presented for the jury was the identification of the defendant. The testimony submitted on behalf of the People is most convincing. The attempt of the defendant to maintain that the principal issue was clouded by a collateral issue of intimidation finds no support in the record. There is no evidence to show that defendant was not accorded a fair trial.
The judgment appealed from should be affirmed.
Glennon, J., concurs.
Judgment reversed and a new trial granted.